              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:18-cv-00315-MR


MC1 HEALTHCARE, LLC, d/b/a       )
MOUNTAINSIDE,                    )
                                 )
                    Plaintiff,   )
                                 )              MEMORANDUM OF
               vs.               )              DECISION AND ORDER
                                 )
MOUNTAINSIDE SOLUTIONS, INC.     )
n/k/a MOUNTAINVIEW RECOVERY, )
INC., and MICHAEL E. ELKINS,     )
                                 )
                    Defendants.  )
________________________________ )

      THIS MATTER is before the Court on the “Plaintiff’s Petition for

Attorneys’ Fees and Costs Related to Its Motion to Compel Discovery from

Defendants.” [Doc. 99].

I.    BACKGROUND

      On January 8, 2021, the Plaintiff MC1 Healthcare LLC (the “Plaintiff”)

filed a Motion to Compel Discovery from the Defendants Mountainside

Solutions, Inc., now known as Mountainview Recovery, Inc., and Michael E.

Elkins (collectively the “Defendants”). [Doc. 92]. On April 20, 2021, the Court

held a hearing on the Plaintiff’s Motion to Compel. [Doc. 98 at 2].

Defendants’ pro hoc vice attorney Christian W. Liedtke failed to appear. [Id.].



       Case 1:18-cv-00315-MR Document 102 Filed 07/20/21 Page 1 of 10
      On April 21, 2021, the Court issued an Order granting the Plaintiff’s

Motion to Compel.1 [Doc. 97]. The Plaintiffs were given seven days to file

with the Court the number of hours reasonably expended in prosecuting the

Motion to Compel, the hourly rate charged by the attorney, and the prevailing

market rate in the relevant community. [Id. at 9]. The Defendants were given

fourteen days after the Plaintiff’s filing to show cause why the Court should

not award the Plaintiff their costs and fees. [Id.].

      On April 29, 2021, the Plaintiff filed the instant Motion for Attorneys’

Fees and Costs Related to the Motion to Compel (“Motion for Attorneys’

Fees”). [Doc. 99]. The Defendants did not respond.

II.   DISCUSSION

      “The starting point for establishing the proper amount of an award is

the number of hours reasonably expended, multiplied by a reasonable hourly

rate.” Rum Creek Coal Sales, Inc. v. Caperton, 31 F.3d 169, 174 (4th Cir.

1994). The burden is on the fee applicant to justify the reasonableness of

the requested fee. Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984).

      In exercising its discretion in the application of this lodestar method,

the Court is guided by the following factors:


1 The Court also ordered attorney Christian W. Liedtke to show cause as why his pro hoc
vice admission should not be revoked. [Doc. 98]. Mr. Liedtke did not respond. On May 3,
2021, the Court revoked Mr. Liedtke’s pro hoc vice admission. [Doc. 100].
                                          2

       Case 1:18-cv-00315-MR Document 102 Filed 07/20/21 Page 2 of 10
            (1) the time and labor expended; (2) the novelty and
            difficulty of the questions raised; (3) the skill required
            to properly perform the legal services rendered; (4)
            the attorney’s opportunity costs in pressing the
            instant litigation; (5) the customary fee for like work;
            (6) the attorney’s expectations at the outset of the
            litigation; (7) the time limitations imposed by the client
            or circumstances; (8) the amount in controversy and
            the results obtained; (9) the experience, reputation
            and ability of the attorney; (10) the undesirability of
            the case within the legal community in which the suit
            arose; (11) the nature and length of the professional
            relationship between attorney and client; and (12)
            attorneys’ fees awards in similar cases.

Grissom v. The Mills Corp., 549 F.3d 313, 321 (4th Cir. 2008) (quoting Spell

v. McDaniel, 824 F.2d 1380, 1402 n.18 (4th Cir. 1987)). The Court will

consider these factors even though the Defendants made no response to the

amount of the attorneys’ fees sought by the Plaintiffs. Collins v. Volz, No.

1:12-cv-0045-MR, 2013 WL 1829659, at *5 (W.D.N.C. May 1, 2013)

(Reidinger, J.) (noting the court should consider the factors despite a party’s

failure to challenge calculation of attorneys’ fees).

      “Although the Court considers all of the factors, they need not be strictly

applied in every case inasmuch as all of the factors are not always

applicable.” Firehouse Restaurant Group, Inc. v. Scurmont, LLC, No. 4:09-

cv-00618-RBH, 2011 WL 4943889, at *12 (D.S.C. Oct. 17, 2011) (citing

EEOC v. Service News Co., 898 F.2d 958, 965 (4th Cir. 1990)); see also

Bergstrom v. Dalkon Shield Claimants Trust (In re A.H. Robins Co.), 86 F.3d
                                        3

       Case 1:18-cv-00315-MR Document 102 Filed 07/20/21 Page 3 of 10
364, 376 (4th Cir. 1996) (“[T]he district court is under no obligation to go

through the inquiry of those factors that do not fit.”).

      The Plaintiff argues that it is entitled to an award of attorneys’ fees and

costs incurred in the prosecution of its Motion to Compel. [Doc. 99 at 1]. The

Plaintiff asserts that its attorney Richard M. McDermott incurred 39 hours at

$300 per hour in the prosecution of the Motion to Compel. [Id. at 4; Doc. 99-

1 at ¶ 8]. Additionally, the Plaintiff requests reimbursement of expenses in

the amount of $139.55 based on the mileage charged by Mr. McDermott

incurred in driving to and from the hearing on the Motion to Compel. [Doc.

99 a 4; Doc. 99-1 at ¶ 8]. As such, the Plaintiff requests a total of $11,839.55

in fees and costs. [Doc. 99 at 4].

      A.    Attorneys’ Fees

      Under Federal Rule of Civil Procedure 37 if a court grants a motion

compelling disclosure or discovery “the court must, after giving an

opportunity to be heard, require the party . . . whose conduct necessitated

the motion, . . . attorney advising that conduct, or both to pay the movants

reasonable expenses incurred in making the motion, including attorney’s

fees.” Fed. R. Civ. P. 37(a)(5)(A). This payment of fees should not be

ordered, however, if “(i) the movant filed the motion before attempting in good

faith to obtain the disclosure or discovery without court action; (ii) the


                                        4

       Case 1:18-cv-00315-MR Document 102 Filed 07/20/21 Page 4 of 10
opposing party’s nondisclosure, response, or objection was substantially

justified; or (iii) other circumstances make an award of expenses unjust.”

Fed. R. Civ. P. 37(a)(5)(A)(i)-(iii).

       In this case, the Court determined in the Order granting the Plaintiff’s

Motion to Compel that the Plaintiff’s counsel attempted in good faith on

multiple occasions to obtain the requested discovery from the Defendants

without court action and “that the Defendants’ objections to such requests

were not substantially justified.” [Doc. 97 at 6].          The Court gave the

Defendants an opportunity to be heard by directing the Defendants to “show

cause in writing, within fourteen (14) days of the Plaintiff’s filing [of the Motion

for Attorney’s Fees], why the Court should not award the Plaintiff its costs

and fees.” [Id. at 9]. The Defendants, however, did not respond.

       As such, an award of attorneys’ fees is warranted in this case.

Accordingly, the lone remaining question is whether the fees requested by

the Plaintiff are reasonable. To make that determination, the Court applies

the relevant factors laid out by the Fourth Circuit. See Grissom, 549 F.3d at

321.

             1.    Time and Labor Expended

       The Plaintiff’s attorney incurred 39 hours prosecuting this Motion to

Compel. [Doc. 99 at 4]. That time was expended reviewing the Defendants’


                                         5

        Case 1:18-cv-00315-MR Document 102 Filed 07/20/21 Page 5 of 10
discovery responses and attempting to discuss the Defendants’ deficient

responses and to schedule depositions, preparing and filing the Motion to

Compel, preparing for and attending the hearing held by the Court on the

Motion to Compel, and preparing the Plaintiff’s petition for attorney’s fees

and costs. [Doc. 99 at 4-5]. The Court has carefully reviewed the Plaintiff’s

Attorney’s Declaration (the “McDermott Declaration”) detailing the tasks

performed [Doc. 99-1] and finds that the time expended prosecuting the

Motion to Compel was necessary and reasonable. As such, this factor

weighs in favor of the requested fee.

            2.    Novelty and Difficulty of the Legal Issue

      The legal issue involved in the Motion to Compel required the Plaintiff’s

attorney to establish that the Motion to Compel should be granted. The

questions presented by the Motion to Compel were not particularly difficult

or novel but rather a rather straight forward application of the Federal Rules

of Civil Procedure. This factor, therefore, neither weighs in favor nor against

the reasonableness of the requested fee award.

            3.    Skill Required to Properly Perform the Legal Services

      The questions presented by this Motion to Compel should not have

been particularly challenging for an experienced attorney. Nevertheless, the

Defendants’ unwillingness to respond to basic discovery requests in this


                                        6

       Case 1:18-cv-00315-MR Document 102 Filed 07/20/21 Page 6 of 10
matter forced the Plaintiff’s attorney to spend time and effort in prosecuting

the Motion to Compel. As such, this factor neither weighs in favor nor against

the reasonableness of the requested fee award.

            4.    Customary Fee for Similar Work

     As the Fourth Circuit has recognized:

            Determination of the hourly rate will generally be the
            critical inquiry in setting the reasonable fee, and the
            burden rests with the fee applicant to establish the
            reasonableness of a requested rate. In addition to the
            attorney’s own affidavits, the fee applicant must
            produce satisfactory specific evidence of the
            prevailing market rates in the relevant community for
            the type of work for which he seeks an award.
            Although the determination of a market rate in the
            legal profession is inherently problematic, as wide
            variations in skill and reputation render the usual
            laws of supply and demand largely inapplicable, the
            Court has nonetheless emphasized that market rate
            should guide the fee inquiry.

Robinson v. Equifax Info. Svcs., LLC, 560 F.3d 235, 244 (4th Cir. 2009)

(citing Plyler v. Evatt, 902 F.2d 273, 277 (4th Cir. 1990)) (emphasis in

Robinson). In addition to consideration of specific evidence regarding the

prevailing market rate, the Court may rely upon its own knowledge and

experience of the relevant market in determining a reasonable rate. See

Rum Creek Coal Sales, Inc. v. Caperton, 31 F.3d 169, 179 (4th Cir. 1994)

(“[T]he community in which the court sits is the first place to look to in

evaluating the prevailing market rate.”).     The Court may also consider
                                      7

       Case 1:18-cv-00315-MR Document 102 Filed 07/20/21 Page 7 of 10
professional surveys, such as the Report of the Economic Survey of the

American Intellectual Property Law Association ("AIPLA"), in determining the

reasonableness of billing rates. See Mathis v. Spears, 857 F.2d 749, 755-56

(Fed. Cir. 1988).

       The Plaintiff requests a rate of $300 per hour for Richard M.

McDermott. [Doc. 99 at 4]. In support of that request, the Plaintiff submitted

a declaration from another intellectual property attorney in the District

(“Ladenheim Declaration”) along with the McDermott Declaration. [Doc. 99-

1 at 10; 99-2]. According to this declaration and the McDermott Declaration

the rate of $300 an hour is consistent with or lower than rates charged by

similarly qualified attorneys in North Carolina and in similar locations. [Doc.

99-2 at ¶ 11-13]. The Plaintiff also submitted the AIPLA’s 2019 Report of the

Economic Survey. [Doc. 56-2 at 28].

       Upon review of the Ladenheim Declaration [Doc. 99-2], the McDermott

Declaration [Doc. 99-1 at 2] and the 2019 AIPLA Survey [Doc. 56-2 at 28]

submitted by the Plaintiff, the Court finds that the attorneys’ fees the Plaintiff

paid were well within the prevailing local market rate2 for similar intellectual


2While the Plaintiff’s declarations generally reference the rates of Charlotte attorneys, the
Court has previously held that the rates for Charlotte attorneys are relevant when
determining the prevailing market rate for actions in the Asheville Division. Textron Fin.
Corp. v. Seven Falls Golf & River Club, LLC, No. 1:09CV312, 2011 WL 251115, at *9
(W.D.N.C. Jan. 25, 2011). The Court notes, however, that the prevailing rates in the
Asheville Division tend to be lower than the Charlotte Division.
                                             8

        Case 1:18-cv-00315-MR Document 102 Filed 07/20/21 Page 8 of 10
property litigation. Accordingly, the Court finds that this factor weighs in favor

of the reasonableness of the requested fee.

            5.    Experience, Reputation, and Ability of Counsel

      As discussed in the McDermott Declaration and the Ladenheim

Declaration, Mr. McDermott is a capable attorney who focuses, exclusively

or in large part, on intellectual property litigation. [Docs. 99-1 at ¶¶ 4-7; 99-2

¶ 9]. As such, this factor weighs in favor of the reasonableness of the

requested fee.

            6.    Relationship between the Attorneys and Clients

      The Plaintiff’s attorney began representing the Plaintiff in this case in

October of 2019. [Doc. 99-1 at ¶ 8]. The granting of the Motion to Compel

did not terminate this case so the Plaintiff and its attorney will likely continue

to have a professional relationship until the conclusion of the case. As such,

this factor neither weighs in favor nor against the reasonableness of the

requested fee award.

            7.    Amount Involved and Results Obtained

      As noted by the Supreme Court, “‘the most critical factor’ in

determining the reasonableness of a fee award ‘is the degree of success

obtained.’” Farrar v. Hobby, 506 U.S. 103, 114 (1992) (quoting Hensley v.

Eckerhart, 461 U.S. 424, 436 (1983)). Here, the Plaintiff’s Motion to Compel


                                        9

       Case 1:18-cv-00315-MR Document 102 Filed 07/20/21 Page 9 of 10
was successful. As such, this factor weighs in favor of the reasonableness

of the requested fee.

      After consideration of all of the factors,3 the Court concludes that the

lodestar method results in a reasonable award. As such, the Court will award

the Plaintiff $11,700 in attorneys’ fees.

      B.    Expenses

      In addition to attorneys' fees, the Plaintiff seeks an award of $139.55

as reimbursement of expenses incurred in prosecuting the motion, based on

Mr. McDermott driving to and from the hearing on the Motion to Compel.

[Doc. 99 a 4; Doc. 99-1 at ¶ 8]. The Court finds these expenses to have

been reasonably incurred and will order their reimbursement.

                                   ORDER

      IT IS, THEREFORE, ORDERED that the Plaintiff’s request for

attorneys’ fees is GRANTED, and the Plaintiff shall have and recover

$11,700 in attorneys’ fees and $139.55 for the reimbursement of expenses

from the Defendants.                Signed: July 20, 2021

      IT IS SO ORDERED.




3 The Court has considered the other factors but found them not to be particularly
pertinent in determining the attorneys’ fees in this Motion to Compel.
                                         10

      Case 1:18-cv-00315-MR Document 102 Filed 07/20/21 Page 10 of 10
